1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant's AFCP request and amendment received on December 16, 2021.

3.	Claims 1-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance: The prior art does not teach or suggest, in combination with the rest of the limitations in the claims, cl. 1 - An optically pumped magnetometer wherein the at least one light source and the at least one detector are disposed in a first focal plane of the lens; Cl. 10 - An optically pumped magnetometer that includes a polarization analyzer configured to split at least a portion of the probe light beam reflected by the mirror into a first beam having a first polarization and a second beam having a second polarization; and a balanced detector comprising a first detector component configured to receive the first 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY PATIDAR/Primary Examiner, Art Unit 2858